

114 S1157 IS: To require the Director of the Office of Management and Budget to consider Brunswick County, North Carolina to be part of the same metropolitan statistical area as Wilmington, North Carolina. 
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1157IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Director of the Office of Management and Budget to consider Brunswick County, North
			 Carolina to be part of the same metropolitan statistical area as
			 Wilmington, North Carolina. 
	
		1.Brunswick County
 (a)In generalNotwithstanding any other provision of law, for the purpose of the delineation of metropolitan statistical areas, the Director of the Office of Management and Budget shall consider Brunswick County, North Carolina to be part of the same metropolitan statistical area that contains Wilmington, North Carolina.
 (b)SunsetSubsection (a) shall cease to be effective on January 1, 2021.